                                                                                               ANTHONY L. MARTIN
                                                                                           1   Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA
                                                                                           3   Nevada Bar No. 7805
                                                                                               jill.garcia@ogletreedeakins.com
                                                                                           4   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower, Suite 1500
                                                                                           5
                                                                                               3800 Howard Hughes Parkway
                                                                                           6   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           7   Fax: 702.369.6888
                                                                                           8   Attorneys for Defendants Eldorado Resorts Corporation,
                                                                                           9   Michael Marrs, Kristen Hayde and Dominic Taelghani
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                UNITED STATES DISTRICT COURT

                                                                                          11                                  FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          12
                                                                                               DANIEL PRUSSAK,                                      Case No.: 2:15-cv-01496-RFB-PAL
                                                         Telephone: 702.369.6800




                                                                                          13
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                      Plaintiff,
                                                                                          14
                                                                                               vs.                                                      STIPULATION AND ORDER FOR
                                                                                          15                                                             DISMISSAL WITH PREJUDICE
                                                                                               ELDORADO RESORTS CORPORATION, a
                                                                                          16   Florida corporation; MICHAEL MARRS;
                                                                                               KRISTEN BECK; DOMINIC TALEGANI,
                                                                                          17
                                                                                          18                          Defendants.

                                                                                          19
                                                                                                      Plaintiff Daniel Prussak (“Plaintiff”) and Defendants Eldorado Resorts Corporation, Michael
                                                                                          20
                                                                                               Marrs, Kristen Hayde, and Dominic Taleghani (“Defendants”),1 by and through their undersigned
                                                                                          21
                                                                                          22   counsel, hereby stipulate that all claims Plaintiff had, or may have had, against Defendants that are

                                                                                          23   contained herein, reasonably related to, or could have been brought in the above-captioned action,
                                                                                          24   are hereby dismissed with prejudice in their entirety.
                                                                                          25
                                                                                          26
                                                                                          27   1Individual Defendants Bruce Polansky and James Grime were terminated per Notice of Voluntary
                                                                                               Dismissal on December 18, 2015. (ECF No. 9.)
                                                                                          28
                                                                                                      Each party to bear their own fees and costs.
                                                                                           1
                                                                                           2          Dated this 9th day of April, 2019.

                                                                                           3   WATKINS & LETOFSKY, LLP                               OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                     & STEWART, P.C.
                                                                                           4
                                                                                               /s/ Eran S. Forster                                   /s/     Jill Garcia
                                                                                           5
                                                                                               Daniel R. Watkins                                     Anthony L. Martin
                                                                                           6   Brian S. Letofsky                                     Jill Garcia
                                                                                               Eran S. Forster                                       3800 Howard Hughes Parkway
                                                                                           7   8215 S. Eastern Avenue                                Suite 1500
                                                                                               Suite 265                                             Las Vegas, NV 89169
                                                                                           8   Vegas, NV 89123                                       Telephone: 702.369.6800
                                                                                           9   Telephone: 702-901-7553                               Attorneys for Defendant Eldorado Resorts
                                                                                               Attorneys for Plaintiff Daniel Prussak                Corporation, Michael Marrs, Kristen Hayde,
                                                                                          10                                                         and Dominic Telghani
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                                ORDER
                                                                                          12          IT IS SO ORDERED.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                            ________________________________
                                                         Telephone: 702.369.6800




                                                                                                                                        RICHARD F. BOULWARE, II
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                               UNITED
                                                                                                                                        UNITED    STATESDISTRICT
                                                                                                                                                STATES   DISTRICT JUDGE
                                                                                                                                                                   JUDGE
                                                                                          15                                            DATED this 9th day of April, 2019.
                                                                                                                                          DATED
                                                                                          16                                                                                                      .

                                                                                          17                                                                                            38078453.1


                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                                                                                2
